IN THE SUPREME COURT OF THE STATE OF NEVADA


                      TERRA ARMIJO,                                          No. 83341
                                              Appellant,
                                  vs.
                     AARON N. URBINA,
                                                                                   FILED
                                              Respondent.                          MAR 3 0 2022
                                                                                  ELIZASEM A. 9ROWN
                                                                                CLERK OF SUPREME COURT
                                                                                BYL
                                                                                  DEPUTY CLEFtl<


                                           ORDER DISMISSING APPEAL
                                 Cause appearing, appellant's motion for a voluntary dismissal
                     of this appeal is granted. This appeal is dismissed. NRAP 42(3).
                                 It is so ORDERED.'


                                                                CLERK OF THE SUPREME COURT
                                                                ELIZABETH A. BROWN

                                                                BY:



                     cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                           Steinberg Law Group
                           Aaron N. Urbina
                           Eighth District Court Clerk




 SUPREME COURT
      OF
                            'Given this order, no action will be taken in regard to the stipulation
    NEVADA           filed on March 29, 2022.
CLERK'S ORDER

 1O) 1947   414PN4
                                                                                              0 q$50